257 Ga. 70 (1987)
354 S.E.2d 831
MANN et al.
v.
WORKMAN.
44202.
Supreme Court of Georgia.
Decided April 22, 1987.
Reconsideration Denied May 6, 1987.
J. Curtis Hanks, J. Michael McGarity, for appellants.
Bovis, Kyle & Burch, B. Dean Grindle, Jr., Timothy K. Bonner, Charles K. Higgins, for appellee.
Michael M. Calabro, amicus curiae.
CLARKE, Presiding Justice.
The Court of Appeals held that Mann was not entitled to pursue a common law damage suit action against Workman, a fellow employee, because Mann had accepted workers' compensation benefits for a period of one year. Mann v. Workman, 181 Ga. App. 211 (351 SE2d 680) (1986). We granted certiorari and posed the following question: Whether an injured employee is estopped from bringing a common law damage action against a co-employee, where: (1) the injury did not occur out of and in the course of employment, and (2) although workers' compensation benefits were accepted by the injured employee, injury had left him without knowledge of the facts of the injury.
A review of the trial court's order reveals that the court specifically *71 found as a fact that the lunch attended by the parties was a business lunch at which recruitment needs, sources of recruitment, and strategy of recruiting professional people were discussed. Since the trial court made this finding, we now hold that Mann is barred from pursuing a common law negligence action because of the workers' compensation coverage. For this reason, we do not reach the other issues dealt with by the Court of Appeals.
Judgment affirmed. All the Justices concur.